Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed 	

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
  	For claim 1, prior art Bastide at Fig.1; [0019] discloses a server receiving request from client in order to access to the web service or internet service. Bastide at [0005] discloses a number of request allowed per unit time. [0008]; [[0057] discloses of comparing number of requests with threshold and based on the comparison determining if the request count is les or greater than the threshold. Here threshold corresponds to permitted request count. [0021; [0028]] discloses a number of requests in a particular time interval
 	Prior art Jenne at Fig.5B; [0037]-[0038] shows and discloses user interface 518 allows the administrator or other user to enable a single input current limit for the multiple power grids coupled to a server device and also discloses user interface 518 includes an apply button 526 and a discard button 528 that the administrator or other user may select to apply (or discard) any power management policy/input current limit defined using the non-power-grid-redundant graphical user interface 518	
 	Other references on record discloses individual features which are recited in the claimed invention. 
 	Claims 9 and 17 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478